     Case: 1:20-cv-02421 Document #: 38-1 Filed: 06/22/20 Page 1 of 2 PageID #:3044




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

CHRISTIAN DIOR COUTURE, S.A.,
                                                        Case No. 20-cv-02421
                Plaintiff,
v.                                                      Judge Robert W. Gettleman

CHINABRANDMALL.COM, et al.,                             Magistrate Judge Susan E. Cox

                Defendants.


                                  Declaration of Justin R. Gaudio

       I, Justin R. Gaudio, of the City of Chicago, in the State of Illinois, declare as follows:

1.     I am an attorney at law, duly admitted to practice before the Courts of the State of Illinois

       and the United States District Court for the Northern District of Illinois. I am one of the

       attorneys for Plaintiff Christian Dior Couture, S.A. (“Plaintiff” or “Dior”). Except as

       otherwise expressly stated to the contrary, I have personal knowledge of the following facts

       and, if called as a witness, I could and would competently testify as follows:

2.     Since and pursuant to entry of the TRO, several financial accounts associated with the

       Seller Aliases have been frozen. In addition, Dior is in the process of requesting transfer of

       the Domain Names.

3.     Exhibit 1 attached hereto is a true and correct copy of unpublished decisions cited in

       Dior’s Memorandum.
  Case: 1:20-cv-02421 Document #: 38-1 Filed: 06/22/20 Page 2 of 2 PageID #:3045




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

     Executed on this the 22nd day of June 2020 at Chicago, Illinois.



                                            /s/ Justin R. Gaudio
                                            Justin R. Gaudio
                                            Counsel for Christian Dior Couture, S.A.




                                               2
